Citation Nr: 1033309	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-01 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ankle fracture 
secondary to service-connected degenerative changes, right knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 
1978, and from September 1999 to November 1999.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

In an October 2005 rating decision, the RO granted service 
connection for degenerative changes, bilateral knees, awarding a 
10 percent evaluation for each knee.  The Veteran filed a notice 
of disagreement and perfected her appeal, but withdrew these 
claims in March 2008.

In a March 2007 rating decision, the RO (1) denied service 
connection for right ankle fracture secondary to degenerative 
changes, right knee, and (2) denied  entitlement to a temporary 
total evaluation under 38 C.F.R. § 4.30 for convalescence 
purposes associated with a September 2006 right ankle surgery.  
The Veteran filed a notice of disagreement with respect to the 
secondary service connection claim only.  The RO continued the 
denial of secondary service connection in rating decisions dated 
June 2007, November 2007, and August 2008.  

In July 2010, the Veteran and her husband testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims folder. 

The issues of entitlement to an increased rating for degenerative 
changes, right knee, and entitlement to a temporary total 
evaluation appear to have been raised by the record (see July 
2010 Hearing Transcript), but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ). Therefore, the Board does 
not have jurisdiction over these claims, and they are referred to 
the AOJ for clarification and appropriate action.


FINDING OF FACT

The preponderance of the evidence shows a relationship between 
the Veteran's right ankle fracture and her service-connected 
right knee disability.


CONCLUSION OF LAW

The criteria for service connection for right ankle fracture 
secondary to degenerative changes, right knee, are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   
The benefit sought on appeal is being granted in full.  
Accordingly, any error committed with respect to either the duty 
to notify or the duty to assist was harmless and need not be 
discussed.  

II.  Analysis

The Veteran seeks service connection for right ankle fracture, 
which she contends is secondary to her service-connected right 
knee disability.  Specifically, the Veteran alleges that her 
right knee gave out while walking, which caused her to fall and 
injure her right ankle.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In correspondence dated December 2005, the Veteran stated that 
she had fallen due to instability of her knees.  In 
correspondence dated January 2006, the Veteran stated "I have 
fallen at least 4 times due to my knees 'giving out.'"  

Private treatment records dated September 2006 establish that the 
Veteran fractured her right ankle.  X-rays show a trimalleolar 
fracture.  She underwent a closed reduction at that time.  She 
subsequently underwent an open reduction internal fixation in 
October 2006.  These records indicate that the Veteran slipped on 
a log and fell while out walking. 

A March 2007 letter from Dr. S.T.S. states that the Veteran 
sustained a right ankle fracture when her right knee gave out.  
He wrote:

It is my opinion that the ankle injury was in part 
caused by the right knee pre-existing condition and 
pain with early arthritic changes.  Pre-existing 
arthritis after an injury to the extremity involved 
can often cause giving way and pain that can put other 
joints at risk.  In this case, because of the right 
knee injury and pain [the Veteran] fell and fractured 
her right ankle.

An August 2007 VA examination conducted with respect to the 
Veteran's then-pending increased rating claims contains 
information relevant to her secondary service connection claim.  
Specifically, the Veteran gave a history of her right knee giving 
way.

In a November 2007 letter, Dr. J.J.K. stated that he agreed with 
his associate Dr. S.T.S. "that there is in fact a relation 
between the disability that [the Veteran] has with her right knee 
and the right ankle fracture in terms of cause and effect."

In a February 2008 letter, Dr. J.J.K. wrote "the patient stated 
that as she was walking on timber her knee had given way, leading 
to the fracture of her right ankle."

In a March 2008 letter, Dr. B.G.E. stated that he had evaluated 
the Veteran's right knee in September 2007, and that she gave a 
history of locking and catching in her knees.

In the March 2008 NOD, the Veteran's representative wrote "the 
original report of injury of the right ankle was in error.  At 
the time of her right ankle injury false statements were give[n] 
as to the way she injured her right ankle . . . she did not slip 
on anything injuring her right ankle, but her service connected 
right knee gave out causing this injury."

An August 2008 statement from the Veteran's husband establishes 
that he was with the Veteran when she injured her right ankle in 
2006.  He stated that her knee gave out and that she slipped on a 
landscaping border timber while trying to steady herself.  The 
Veteran's husband further stated that when asked by medical 
personnel how the accident happened, he simply stated "[s]he 
slipped on a landscaping timber and fell."  His statement also 
describes the Veteran's history of falls prior to the 2006 
accident.    

The Veteran is service-connected for a right knee disability.  
There is credible lay evidence of record showing instability of 
the right knee prior to the Veteran's 2006 fall.  She has a 
current diagnosis of right ankle fracture.  Two of the Veteran's 
treating physicians have opined that the right ankle fracture was 
caused by the service-connected right knee disability.  
Therefore, service connection for right ankle fracture secondary 
to degenerative changes, right knee, is warranted.


ORDER

Entitlement to service connection for right ankle fracture 
secondary to service-connected degenerative changes, right knee, 
is granted, subject to the rules and payment of monetary 
benefits.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


